Dear Mayor McHugh:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub.  The request has been assigned to me for research and resolution.
You ask whether municipal Alcoholic Beverage Control Investigators and the Director for the City of Baton Rouge are entitled to receive supplemental compensation to be paid by the state as authorized by LSA-R.S. 33:2218.2.
Pertinent to your inquiry are the following provisions of LSA-R.S. 33:2218.2:
     A.  In addition to the compensation now paid by a municipality or by the Chitimacha Tribe of Louisiana, hereinafter referred to as "tribe" or "tribal", included in this Subpart to any police officer, every police officer employed by any municipality or tribe which employees one or more police officers who devotes his full working time to law enforcement and for those hired after March 31, 1986, who have completed and passed a council certified training program as provided in R.S. 40:2405, shall be paid by the state extra compensation as follows:
     C.  For purposes of this Subpart, a municipal or tribal police officer entitled to additional pay out of state funds shall mean and refer to:
     (1)  Any person employed on a full-time basis by a municipality or tribe and all of whose compensation out of public funds is paid solely from municipal or tribal funds for full-time work as a duly commissioned law enforcement officer for the performance of primary duties which encompass the enforcement of state laws and municipal or tribal ordinances, including actual enforcement of state and local traffic laws, the making of physical arrests, testifying in court, bearing arms and other like functions.
To qualify for the extra compensation provided for by the statute, the following requirements must be satisfied:
     1. Each officer is required to be duly commissioned by a municipal police department.
     2. Each officer must be responsible for general law enforcement of both state and local laws.
3. Each officer must be employed on a full-time basis.
     4. The salaries of each officer must be paid totally from municipal funds.
     5. Each officer must have the authority to make arrests and testify in court.
     6. Each officer must have the authority to carry a weapon, and engage in similar functions common to those persons engaged in general law enforcement.
We have reviewed the job descriptions of the employees in question and find the requirements enumerated to be satisfied. We conclude that the Alcoholic Beverage Control Investigators and its Director, of the City of Baton Rouge are eligible for supplemental compensation.
Should you have other inquiries in which we may be of assistance, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
BY: KERRY L. KILPATRICK Assistant Attorney General KLK:ams 0049y